 1   Stephen D. Finestone (125675)
     Jennifer C. Hayes (197252)
 2   Ryan A. Witthans (301432)
     FINESTONE HAYES LLP
 3   456 Montgomery Street, 20th Floor
     San Francisco, California 94104
 4   Tel. (415) 421-2624
     Fax (415) 398-2820
 5   sfinestone@fhlawllp.com

 6   Counsel for Chapter 11 Trustee
     Kyle Everett
 7
                             UNITED STATES BANKRUPTCY COURT
 8
                             NORTHERN DISTRICT OF CALIFORNIA
 9
                                      SAN FRANCISCO DIVISION
10
      In re                                                 Case No. 20-30819 DM
11
      BENJA INCORPORATED                                    Chapter 11
12

13             Debtor.                                      MOTION TO CONVERT CASE TO
                                                            CHAPTER 7; MEMORANDUM OF
14                                                          POINTS AND AUTHORIES IN
                                                            SUPPORT THEREOF
15

16

17            KYLE EVERETT, Chapter 11 Trustee (the “Trustee”) hereby moves this Court for an
18   order converting this case to a case under Chapter 7 of Title XI and represents:
19            1.    Debtor, Benja Incorporated (“Debtor”) filed a voluntary Chapter 11 case on
20   October 15, 2020.
21            2.    The Court granted a motion by creditor Busey Bank to appoint a Chapter 11
22   trustee in this case on October 26, 2020.
23            3.    The Office of the U.S. Trustee (“UST”) sought the appoint of Kyle Everett as
24   the Chapter 11 Trustee and the Court approved the appointment of Mr. Everett on November 3,
25   2020.
26            4.    Since his appointment, the Trustee has been consulting with creditors and
27   independently investigating Debtor’s prior affairs and transactions.
28            5.    The Trustee’s investigation has been hindered by the fact that Debtor’s

     MOTION
     Case:  TO CONVERT
           20-30819  Doc# 67          Filed: 01/15/21    Entered: 01/15/21 21:29:37         1 1 of 4
                                                                                         Page
 1   principal, Andrew Chapin, was indicted for various charges by the United States and Mr.

 2   Chapin has refused to provide the Trustee with information that might assist with his

 3   investigation.

 4          6.        Nevertheless, the Trustee has conducted many hours of research, review and

 5   analysis of the Debtor’s books and records which were made available and developed a list of

 6   transactions that he believes are likely avoidable and related targets to pursue.

 7          7.        Based on his investigation, however, the Trustee does not believe there is any

 8   business of the Debtor remaining to operate.

 9          8.        Moreover, the Trustee believes it is appropriate to convert the case to one under

10   Chapter 7 based upon, among other things, that Debtor is not currently operating any

11   meaningful business and the administrative cost of remaining in Chapter 11 and the cost of

12   proposing and confirming a potential Chapter 11 plan are not justified in this instance.

13          9.        The Trustee has consulted with the active parties in the case, including Busey

14   Bank, E-Revshare Core, LLC, XRC Growth Fund I, L.P. and XRC Fund III, LLC. All of these

15   parties are in favor of conversion of the case.

16                        MEMORANDUM OF POINTS AND AUTHORITIES

17          Bankruptcy Section 1112(b) provides for a party other than the debtor to seek

18   conversion to Chapter 7 for cause, with certain exceptions not applicable in this case. As the

19   Debtor is not effectively represented in this case, the Trustee does not expect the Debtor to take

20   a position regarding conversion. In considering such a request, the Court shall consider the best

21   interests of creditors. The alternative under Section 1112(b) for appointment of a trustee or

22   examiner is inapplicable here given Mr. Everett’s previous appointment.

23          In analyzing a request for conversion, a court should take a two-step approach. First,

24   does cause exist and then second, whether conversion or dismissal is in the interests of

25   creditors. See, e.g. Francis v. Harrington (In re Francis), 2019 Bankr. LEXIS 826 (1st Cir.

26   BAP 2019) (collecting citations). The court is not limited to the grounds specifically identified

27   in Section 1112. In re C.J. Corp., 78 N.T. 273 (Bankr. D. HI 1987), In re Eclair Bakery, Ltd.,

28   255 B.R. 121, 2000 Bankr. LEXIS 1495 (Bankr. S.D.N.Y. 2000). A Chapter 11 case should be

     MOTION
     Case:  TO CONVERT
           20-30819  Doc# 67           Filed: 01/15/21     Entered: 01/15/21 21:29:37           2 2 of 4
                                                                                             Page
 1   converted rather than dismissed where there are substantial assets for a trustee to deal with or to

 2   recover on behalf of the creditors. In re Silverstein, 94 B.R. 284 (Bankr. E.D.N.Y. 1988). The

 3   Court should also consider whether creditor consensus is in favor of conversion. In re

 4   Mazzocone, 183 B.R. 402 (Bankr. E.D. PA 1995).

 5          As set forth in Mr. Everett’s accompanying declaration, conversion is appropriate in this

 6   case. There is no ongoing business. There is no tactical or business reason to justify remaining

 7   in a Chapter 11. Keeping the case in Chapter 11 will result in the estate incurring fees and costs

 8   that are not necessary and not productive to creditor recovery. This case has essentially

 9   become a salvage operation. There are plenty of targets as it appears Debtor was essentially

10   engaged in a Ponzi type scheme to bring in investors and lenders. Finally, based upon the input

11   he has received from the creditors and parties in interest active in the case, the Trustee believes

12   creditors are in favor of conversion.

13          Accordingly, the Trustee requests that the Court enter an order converting the case to

14   Chapter 7.

15   Dated: January 15, 2021                               FINESTONE HAYES LLP

16
                                                           /s/ Stephen D. Finestone
17                                                         Stephen D. Finestone
                                                           Attorneys for Kyle Everett
18

19

20

21

22

23

24

25

26

27

28

     MOTION
     Case:  TO CONVERT
           20-30819  Doc# 67          Filed: 01/15/21     Entered: 01/15/21 21:29:37            3 3 of 4
                                                                                             Page
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     MOTION
     Case:  TO CONVERT
           20-30819  Doc# 67   Filed: 01/15/21   Entered: 01/15/21 21:29:37      4 4 of 4
                                                                              Page
